United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                November 22, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-30150
                         Summary Calendar



                        REGINA D WOODLAND,

                       Plaintiff-Appellant,

                              versus

                      NALCO CHEMICAL COMPANY

                        Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                            No. 01-3337
                       --------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges

PER CURIAM:*

     Regina Woodland appeals the district court ruling granting

summary judgment for defendant Nalco Chemical Company (“Nalco”).

Woodland brought an action against Nalco for violations of Title

VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e (“Title

VII”), the Family Medical Leave Act of 1993, 29 U.S.C. § 2601

(“FMLA”), and the Americans with Disabilities Act of 1964, 42

U.S.C. § 12101 (“ADA”) for failure to accommodate and retaliatory

termination.   The district court’s granted summary judgment for


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-30277
                                -2-

Nalco on the issues of liability under Title VII and the ADA and

found that Woodland had abandoned the rest of her claims against

Nalco.   We AFFIRM the district court opinion for essentially the

reasons as stated in its memorandum opinion and order.